Title: From George Washington to Thomas Newton, Jr., 25 December 1792
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Philada December 25th 1792.

I am sorry it is not in my power to give you such precise information relative to the subject of your Letter to me of the 9th instant as may be satisfactory to yourself, or serviceable to the object mentioned in it.
I do not recollect ever to have seen the Will of the Revd Mr Green, so that I can say nothing from that; but I remember it was impressed on my mind that the woman Sarah, of whom you Speak, was to have had her freedom—but whether it was to have taken place on the death of Mr Green, or on the death of his wife, or from what other period, I am not able to say. I recollect, however, that she lived with Mrs Green while she was a widow, & after her marriage to Doctr Savage, but whether as a slave, or upon other conditions is more than I know. The Revd Mister [Bryan] Fairfax & myself were appointed Trustees on behalf of Mrs Savage for certain purposes, but they had no relation to this woman. If a reference to Mr Green’s Will be necessary on this subject, I presume it may be found among the Records of Fairfax County. I am, Sir, &ca

Go: Washington

